Motion for reargument granted and, upon reargument, the memorandum and order entered October 2, 2009 (66 AD3d 1341 [2009]) is amended by adding the following sentence as the last sentence of the memorandum: “Even assuming, arguendo, that the affidavit of plaintiffs attorney, which purports to outline the terms of the stipulation, constitutes a sufficient record upon which we may review plaintiffs contention that the court erred in vacating the settlement agreement, we would nevertheless affirm.” Present—Scudder, EJ., Hurlbutt, Peradotto, Green and Gorski, JJ.